Citation Nr: 0521255	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 
2000, for entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for PTSD, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from February 1965 to January 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran attached a statement to his substantive appeal 
which related that, because he was uncertain of what to enter 
in the section related to whether a hearing was desired, he 
left it blank.  This was noted in the December 2003 Board 
remand, and the RO was instructed to seek clarification from 
the veteran.  A September 2004 RO letter instructed the 
veteran to inform the RO if he desired a hearing and to used 
the provided hearings option list to indicate his preference.  
The claim file reflects no record of that letter having been 
returned as undelivered or of a response from the veteran.  
Thus, the Board infers the veteran did not desire a hearing.

In December 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The veteran 
opted not to submit additional evidence in response to the 
May 2005 supplemental statement of the case.


FINDINGS OF FACT

1.  A November 1998 rating decision determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for PTSD, and that decision became final in accordance with 
applicable law and regulation.

2.  The evidence of record does not show the veteran to have 
submitted a subsequent informal or formal claim to reopen his 
previously denied claim for entitlement to service connection 
for PTSD until March 2000.

3.  The evidence of record shows the veteran's entitlement to 
service connection for PTSD arose in December 2000.

4.  For the period prior to December 2, 2004, the veteran's 
PTSD manifested with disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, sleep impairment, anxiety, anger, and 
irritability, and unkempt grooming but satisfactory hygiene.

5.  PTSD productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, was not more nearly approximated.

6.  For the period beginning on December 2, 2004, his PTSD 
manifested with mild impairment of attention and memory, 
forgetfulness in completing tasks, disturbances of motivation 
and mood, and difficulty establishing and maintaining 
effective social relationships.

7.  PTSD productive of occupational and social impairment 
which reflects deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships, has not been more nearly 
approximated.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than March 
20, 2000, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.153, 3.155, 3.156, 3.400 (2004).

2.  The requirements for an initial rating in excess of 30 
percent for PTSD for the period prior to December 2, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440.

3.  The requirements for a rating of 50 percent, but no more, 
for the period beginning on December 2, 2004, have been met.   
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
DC 9440.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, and prior to 
an initial adverse adjudication, imposes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA also requires VA to assist the claimant with obtaining 
the evidence necessary to substantiate the claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA duty to notify

The veteran filed his claim prior to the enactment of the 
VCAA, but the initial adjudication of his claim occurred 
after the effective date of the VCAA.  The initial 
adjudication was not unfavorable, however, as the veteran 
received the benefit sought, and the current issue before the 
Board is his initial evaluation.  Further, the statement of 
the case (SOC) informed the veteran of the legal requirements 
for establishment of an earlier effective date and an 
increased rating, and he received a comprehensive VCAA notice 
while his appeal was on remand.

In a letter dated in April 2004 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would arrange an appropriate 
examination, obtain any VA and private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to submit any evidence in his possession 
that he believed would support his claim.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. §§ 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VA O.G.C. Prec. Op. No. 
1-2004 (February 24, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. at 120-
21; Huston v. Principi, 17 Vet. App. 195 (2003); Quartuccio 
v. Principi, 16 Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records, private 
treatment records he identified as related to his claim, and 
arranged for appropriate examinations.  Neither the veteran 
nor his representative asserts that there is additional 
evidence to be obtained or that there is a request for 
assistance that was not acted on.  In a May 2005 statement, 
the veteran waived the 60-day waiting period and requested 
that his case be forwarded for appellate review.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim, 38 C.F.R. § 3.159(c), and that the veteran has 
received proper VA process.

I.  Factual background, earlier effective date 

The evidence of record shows the veteran to have filed his 
initial claim for PTSD in August 1989.  A September 1989 
rating decision denied the claim, and a September 1989 RO 
letter informed the veteran of that decision. There is no 
record of that letter having been returned as undelivered or 
any record of the veteran having submitted a notice of 
disagreement (NOD) in response.  In October 1989, the veteran 
submitted a stressor statement, which an October 1989 
deferred rating decision treated as an informal claim to 
reopen his PTSD claim.  A November 1989 letter informed the 
veteran of the type evidence he needed to submit to support 
his claim.  A March 1990 rating decision determined that the 
veteran had not submitted new and material evidence to reopen 
his previously denied claim and denied the claim.  A March 
1990 letter informed him of that decision, and there is no 
record of it having been returned as undelivered.

In May 1990, the RO received a letter from the veteran's 
congressman with a copy of his letter to the congressman 
attached.  The veteran's letter related a brief overview of 
his active service and the conditions for which he sought VA 
benefits.  A June 1990 RO letter informed the congressman 
that the veteran's PTSD claim had been denied, and that he 
was informed of his right to appeal.  A copy of the letter 
was provided to the veteran's then representative.  The 
veteran submitted an application to reopen an Agent Orange 
claim in October 1990 which also included an assertion that 
he had PTSD.  A November 1990 deferred rating decision 
reflects that the veteran was to be advised that his Agent 
Orange claim was subject to the then existing moratorium on 
such claims, and that he had to submit new and material 
evidence to reopen the PTSD claim.  The November 1990 notice 
letter, however, addressed only his pending Agent Orange 
claim.  The veteran  submitted letters in October 1991, 
September 1993, and October 1993 which specifically addressed 
PTSD.  A March 1994 rating decision addressed only his Agent 
Orange claim.

In October 1994, the veteran wrote the President, and the 
letter was referred to VA.  The October 1984 VA reply 
informed the veteran that the RO had requested his treatment 
records for PTSD from the Vet Center he used.  An October 
1994 deferred rating decision and an October 1994 letter 
informed the veteran that the records request was related to 
his attempt to reopen his claim.  The veteran submitted a 
September 1995 VA Form 21-4138 which again asserted that he 
had PTSD, and he included private treatment records which 
reflected a diagnosis for post-traumatic stress syndrome 
(PTSS).  A May 1996 rating decision denied a claim for post-
traumatic stress syndrome, and a May 1996 letter informed the 
veteran of the denial.  The veteran wrote the President again 
in August 1996, and VA provided a direct reply to the 
veteran.

The August 1996 RO letter provided the veteran a review of 
all of the PTSD claims filed by him and the denials of 
record.  The letter also instructed the veteran on what he 
needed to submit to reopen his previously denied claim.  The 
veteran submitted a September 1997 letter which again 
included an assertion that he had PTSD.  The October 1997 RO 
letter informed the veteran that his September 1997 letter 
contained nothing not already addressed in his prior letters 
and VA's prior denials, and that he should submit new and 
material evidence.  There is no record that this letter was 
returned as undelivered.  He submitted another claim in May 
1998 and included a diagnosis for PTSD from a private 
provider.  A November 1998 rating decision determined that 
new and material evidence to reopen his PTSD claim had not 
been submitted.  A December 1998 RO letter informed the 
veteran of the November 1998 rating decision.  There is no 
record of the December 1998 letter having been returned as 
undelivered nor is there any record of the veteran having 
submitted a timely NOD, and it became final.  A January 1999 
letter from the veteran requested only that a copy of his 
medical records be provided to his then attorney.  The 
veteran's current claim was received by the RO on March 20, 
2000.  A March 2001 rating decision granted service 
connection for PTSD, effective March 20, 2000.

The RO obtained the veteran's service medical records in 1970 
in connection with an unrelated claim.  His personnel records 
related to any Vietnam/combat service were not requested 
until after receipt of the current claim in 2000.  Although a 
copy of the veteran's amended DD Form 214, which reflects his 
award of the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal, appears at the beginning of his claim file, a 
November 1983 SOC for an unrelated issue reflects a 
determination that there was no evidence the veteran ever 
served in Vietnam.  Even after the veteran submitted copies 
of his official orders to report to Saigon, Vietnam, his 
personnel records were not requested.  The February 1984 
deferred rating decision noted proof of Vietnam service but 
determined it did not change the prior decision on his Agent 
Orange claim.  In any event, pursuant to the 2000 RO request, 
the National Personnel Records Center provided the veteran's 
personnel records, which showed he served ashore in Vietnam 
and also contained a copy of a Letter of Commendation from 
General Westmoreland to the Commander of Naval Forces, 
Vietnam, which praised Naval support during the North 
Vietnam/Viet Cong Tet Offensive.  The Commander, Naval 
Forces, Vietnam, forwarded the commendation to the Commander 
of the U.S. Naval Support Activity, Da Nang, the unit to 
which the veteran was assigned during his tour in Vietnam.

The March 2001 rating decision determine that the information 
from the veteran's personnel records and the results of the 
December 2000 VA examination were sufficient to grant service 
connection.  The SOC reflects an the effective date of March 
20, 2000, the date the veteran's claim was received, which 
was the later when compared to the date entitlement arose.

In his substantive appeal, the veteran referred to his prior 
claims for entitlement to service connection as evidence that 
he is entitled to an earlier effective date.

Applicable law and regulation

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c).

As concerns awards following an application to reopen a 
previously denied claim on the basis of new and material 
evidence, if an allowance is made on evidence other than 
service department records, and the application was received 
prior to the expiration of the appeal period or prior to an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§§ 3.400(q)(1)(i), 20.1103, 20.1104 and 20.1304(b)(1).  If 
the application is received after final disallowance, the 
effective date is the date of receipt of new claim or date 
entitlement arose, whichever is later, 38 C.F.R. 
§ 3.400(q)(1)(ii), which is the same as the general rule for 
reopened claims.  See 38 C.F.R. § 3.400(r).  If based on 
service department records, to agree with evaluation (since 
it is considered these records were lost or mislaid) or date 
of receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims 
filed within 1 year after separation from service.  
38 C.F.R. § 3.400(q)2).

Analysis

As shown by the evidence of record, all of the veteran's 
prior claims for entitlement to service connection for PTSD 
between 1983 and November 1998 were adjudicated adversely to 
him, and all of the applicable rating decisions became final 
in accordance with applicable law and regulation, as there 
was no communication by the veteran in response to the prior 
rating decisions, except subsequent informal claims, all of 
which were adjudicated.  As concerns the March 1990 rating 
decision, the Board notes that the veteran's letter to his 
congressman was forwarded by the congressman under a May 
1990 cover letter, which was well within a year of the March 
1990 rating decision.  The Board finds, however, that the 
letter did not constitute a NOD, which would have triggered 
entitlement to issuance of a SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

A liberal standard is applied in determining whether a 
communication constitutes a NOD.  The communication in 
question must at least refer to the rating decision in 
question and be in terms that can be reasonably construed as 
expressing disagreement or dissatisfaction with the 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991); 
see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  Even 
the most liberal reading of the veteran's letter does not 
raise it to the level of a NOD with the March 1990 rating 
decision.  The letter did no more than recount his claimed 
disabilities and his past unsuccessful attempts to obtain 
the benefits he sought from VA.  He made no reference to the 
March 1990 rating decision or any other prior rating 
decision.  Thus, the 1990 letter forwarded by the veteran's 
congressman did not constitute a NOD, and the March 1990 
rating decision did become final.  The other salient issue 
is whether the veteran's allowance was based on corrected or 
supplemental service records not previously considered.

Should the Board determine that the service personnel 
records fall with the category specified in 3.156(c) and 
3.400(q)(2), then the period for consideration could 
conceivably go back to the veteran's original claim for PTSD 
in 1989.  Initially, the Board notes that the personnel 
records obtained in 2000 were not previously deemed mislaid, 
lost, or issued as a correction or supplement to records 
previously provided to VA.  See, e.g., VA G.C. Digested 
Opinion, July 17, 1984; Spencer v. Brown,6 Vet. App. 283, 
293 (1993).  Instead, the service personnel records simply 
were records the RO never requested, though one reasonably 
may infer that they should have been.  Assuming, arguendo, 
that the service personnel records do fall into that 
category, the evidence of record does not show the 
commendation to have been the reason for the grant of 
service connection or that the veteran's entitlement to the 
benefit arose at a date earlier than March 2000.

While the Letter of Commendation, standing alone, places the 
veteran in Vietnam during the Tet Offensive and in a unit 
which provided key support to Army combat operations, see, 
e.g., Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(rejecting the notion that specific evidence of the veteran's 
personal participation in his unit is required to verify a 
PTSD stressor), the claim file reflects no evidence of a 
compliant probative diagnosis of PTSD prior to 2000.

In this context, the veteran's May 1983 Agent Orange Protocol 
noted depression.  A January 1984 VA examination report 
reflects that the veteran received a psychiatric examination 
in conjunction with his Agent Orange claim.  He related 
episodes of irritability and moodiness but provided no 
specifics.  The examiner noted the veteran to be quite angry 
but found that he was not significantly depressed and he was 
preoccupied with his claim.  An adjustment disorder with 
anxious mood, mild, was diagnosed.

A March 1994 private treatment note reflects that the veteran 
presented with a complaint of a chronic rash on his legs.  
The examiner's intake interview noted a history of Vietnam, 
PTTS, and that he was positive for flashbacks.  The note 
reflects only a physical examination of the veteran, and the 
examiner's assessment included  PTSS.  An April 1994 follow-
up note by the same treatment facility reflects the veteran 
was still experiencing knee pain.  The examiner's assessments 
included post-traumatic stress syndrome and Zoloft was 
prescribed for the veteran's symptoms.  A November 1994 
follow-up note reflects that the veteran had experienced a 
good response to the Zoloft, as his anxiety and nightmares 
had decreased.

A February 1998 private report of J.F.K., M.D., reflects that 
he evaluated the veteran for progressive vertigo, 
disequilibrium, and dizziness.  In the section for past 
medical history, Dr. K noted that the veteran "suffers from 
[PTSD]."

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The 1994 assessments, even if accepted solely on the basis 
of history as related by the veteran, see Kowalski v. 
Nicholson, __ Vet. App. ___, NO. 02-1284, slip opinion at 10 
(June 8, 2005), does not reflect any medical link between 
the assessed PTSS and the specific stressors claimed by the 
veteran, other than he was in Vietnam and he had flashbacks.  
Dr. K's notation was purely conclusory, and his report does 
not reflect whether his notation that the veteran had PTSD 
was based on his observation or what the veteran told him.  
Further, a mental disorder was not the focus of Dr. K's 
examination, and he did not include PTSD in his diagnostic 
impression.  Thus, the evidence of record shows that it was 
not until the December 2000 private and VA examinations that 
the veteran was definitively diagnosed as having PTSD, and 
entitlement to service connection for PTSD was not shown 
prior to March 2000.

II.  Factual background, increased rating

The March 2001 rating decision evaluated the veteran's PTSD 
as 30 percent disabling.  In his NOD, the veteran asserted 
that, because of PTSD and his other non-service-connected 
medical problems which have rendered him 100 percent 
disabled, he should have received a higher evaluation.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Current rating evaluations of mental disorders requires a 
thorough familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) in order to properly apply the VA rating schedule for 
mental disorders.  38 C.F.R. § 4.130.  It is not the DSM 
criteria which are controlling, however, but application of 
the VA rating criteria via an overall assessment of one's 
disability picture.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  An evaluation of the disability level of a 
mental disorder is based on the total evidentiary picture of 
the appellant's occupational and social impairment.  Further, 
social impairment is not the sole criterion on which an 
evaluation is based.  38 C.F.R. § 4.126(a), (b).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In this case, 
the history of the veteran's disability is more important 
than normal given the fact that when an appellant disagrees 
with the initial evaluation assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the levels of disability 
manifested during each separate period of time.  See 
Fenderson v. West, 12 Vet. App. at 126.

Analysis

PTSD productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 30 percent evaluation.  38 C.F.R. § 4.130, DC 9440.

PTSD productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent evaluation.  Id.

PTSD productive of occupational and social impairment which 
reflects deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships, warrants a 70 percent evaluation.  Id.

PTSD productive of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, warrants a 100 percent evaluation.  Id.

The Board finds that, for the period prior to December 2, 
2004, the veteran's PTSD symptomatology more nearly 
approximated a 30 percent evaluation.  The report of the 
veteran's private psychiatrist, V.C., M.D., reflects that the 
veteran sought his services in preparation for his VA 
examination.  Dr. C observed the veteran to be coherent, a 
good historian, and reliable.  The veteran reported he was in 
poor physical health, which led to his retirement from his 
job with Pfizer.  The veteran related that he had purposely 
avoided psychiatrists in the past, and he referenced his 1984 
VA examination, which was conducted by an Asian examiner, as 
a bad experience.  Asians trigger anxiety and hostility in 
the veteran.  The veteran related feeling anxious, tired, and 
that he was unable to sleep.  He was preoccupied with guilt 
feelings, experienced nightmares and he was easily startled.  
He stated that he cannot stand people being close to him and 
he avoids being touched by his wife in middle of night.  
Helicopters flying overhead remind him of medevacs in 
Vietnam.  He described himself as anxious, moody, and angry 
most of the time.  The veteran described one instance of 
having choked his wife in the middle of the night because he 
was confused about what was going on.  He gave no time frame 
for that incident.  He was socially isolated, as he felt no 
closeness with his family.  He reported that he lived a self-
contained life of anguish, futility, guilt, & anger.  Dr. C 
did not assess a Global Assessment of Functioning (GAF).

The December 2000 VA examination report reflects that the 
veteran related that his temper retarded his advancement at 
Pfizer, and that he and his wife had separated on 3 
occasions.  He related that he retired from Pfizer due to 
back and joint pain and breathing problems.  He described 
difficulty in showing affection, and he reported he literally 
had no friends.  He averaged 3-4 hours sleep, had nightmares 
3-4 times a week.  He took Serzone and Zocor for his 
symptoms.  The mental status examination revealed  the 
veteran to use a cane for balance due to treatment for carpal 
tunnel syndrome.  His grooming was unkempt, as he was 
unshaved and wore soiled clothes, but the examiner assessed 
his personal hygiene as satisfactory.  The veteran related 
that there were times when he did not care about his 
appearance and he would not shower or shave.  The examiner 
noted the veteran to be anxious, and communication was 
difficult due to his anxiety and anger.  He denied homicidal 
ideation, and he reported one suicide attempt but did not 
provide a date or time frame.  He denied panic attacks, but 
he endorsed extreme periods of anxiety which lasted several 
minutes to several hours.  The veteran related selective 
long-term memory problems, as he chose to blot out his 
Vietnam experiences.  The examiner viewed this as helpful to 
the veteran.  He was able to repeat four digits forward and 
four backward, and the examiner noted that any memory issues 
were more of an anxiety difficulty than memory.  He was able 
to do serial seven subtractions adequately, and he remembered 
two of three words after a seven minute delay.  The veteran 
related that any obsessive & ritualistic behavior was limited 
to repeated washing of his car and sitting with his back to 
the wall in public places.  The examiner assessed the 
veteran's PTSD as moderate and chronic.  He assessed the 
veteran's GAF as 55.  The examiner also observed that the 
veteran had a lack of significant activities and detachment 
of others.  He noted that there was little emotional 
attachment in his marital relationship, but the examiner 
expressed hope that veteran's continued treatment with Dr C 
would be effective.

The VA examination report and Dr. C's report reflect that the 
veteran's PTSD symptomatology, at that time, more nearly 
approximated a 30 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.  
In fact, the main symptoms of the 30-percent criteria which 
the reports show the veteran to have manifested were 
disturbances in mood and motivation, occasional lapses in 
self-care, chronic sleep impairment, and difficulty in 
establishing and maintaining work and social relationships.  
He denied panic attacks and any homicide thoughts.  This fact 
is further buttressed by the examiner's assessment of the GAF 
of 55.  The GAF considers psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  DSM-IV, p. 46.  The 55 rating falls 
mid-way of the 51-60 range, which is reflective of moderate 
difficulty in social or occupational functioning.  Id., p. 
47.  Nonetheless, as found, he more nearly approximates the 
30 percent evaluation.

The Board finds that a higher evaluation was not more nearly 
approximated for the period prior to December 2, 2004, as the 
evidence does not show the veteran's symptomatology to have 
manifested any instances of a flattened affect, panic 
attacks, or any of the other criteria for a 50 percent 
evaluation, other than disturbance of mood and motivation and 
his difficulty with social relationships.  The Board notes 
the veteran's reference to a suicide attempt, but in the 
absence of any evidence of a time frame, there is nothing in 
the record to suggest that it was relatively recent as of the 
date of the examination.  The veteran's long-term memory 
symptomatology was self-induced as part of his coping 
mechanism.  Thus, the Board finds that the evidence 
preponderates against a 50 percent or higher evaluation for 
the period prior to December 2, 2004.  38 C.F.R. § 4.7.  The 
evidence of record of record does not show this state of 
affairs to have changed in the interim between December 2000 
and December 2004.  An April 2002 VA treatment note for the 
veteran's cardiac pathology reflects that his PTSD was 
treated with Serzone with moderate success, which is 
indicative that his symptomatology had not increased in 
severity.

The veteran's October 2002 substantive appeal related that 
the VA examiner did not examine him thoroughly, and that Dr C 
really knew him, etc.  He also related that he had 
significant short-term memory impairment.  He asserted that 
he forgot his grandkids' names, he had to write things down 
to remember, and that he stopped cooking on a stove because 
he would forget the items and trigger the smoke detector.   
He also asserted that he even forgot how to write his full 
name.

The December 2004 VA examination report reflects that the 
veteran related that he had retired the prior year after not 
having worked since 1997.  He related that he had stopped 
working due to four heart attacks, neurological illness, and 
his PTSD.  He also had declared bankruptcy, without 
specifying the reason, and that he had no friends, did not do 
any activities, and his emotional distance from his wife and 
family caused a decreased quality of life.  He lived with his 
wife in his daughter's home in Connecticut.  The veteran 
reported nightmares 6 to 12 times a month, depending on his 
mood and weather.  Rain and storms increase his PTSD 
symptoms, and he reported intrusive thoughts about Vietnam 
all the time.  News on the Iraq war also caused reactivity.  
The report reflects that he was observed crying when he 
talked about Iraq.  He related that he tries to avoid 
thoughts of Vietnam, and he avoids veterans and veterans 
organizations.  The veteran also stated that he had 
significant trouble concentrating, and that he had 
hyperstartle and hypervigilance.  He liked to keep his back 
against the wall, doors open, and he slept approximately two 
hours a night.  During the examination, he asked the examiner 
to keep the door open, and he sat with his back against the 
wall furthest from the door.  The examiner noted the veteran 
to have a constricted affect and emotional distance.  His 
mood was depressed and irritable.  The examiner also noted 
that the veteran had significant neurological difficulties.  
The mental status examination revealed a guarded-appearing 
male with significant tremor, walking with a limp and a cane.  
His speech was halted rate and clipped prosody, and he 
established poor eye contact.  His affect exhibited 
constricted range, mild lability, crying during the exam, 
normal intensity, appropriate with thought content.  Thought 
process was logical and thought content had no suicidal or 
homicidal ideation, no auditory or visual hallucinations, and 
no delusions.  His attention and concentration were mildly 
impaired grossly during the examination, and insight and 
judgment were good.  The examiner assessed Axis V as 40.  The 
examiner noted that it seemed that the veteran had 
significant PTSD and also noted the reasons the veteran 
related for retiring from his job.

The veteran's May 2005 response to the May 2005 SSOC reflects 
a typed, unsigned letter from his wife.  She related the 
veteran's history after his return from Vietnam and how he 
had changed, and she observed that there was no mention of 
his VA treatment by a G.B., M.D.  She related that, over the 
years, the veteran had exhibited period s of irritability, 
mood swings, had attempted suicide while they were separated, 
had hit her in the past, punched holes in the wall, had panic 
attacks when closed in, and had problems remembering what he 
was supposed to do.  She related that the veteran had 
forgotten birthdays, forgets if things are not written down, 
and that they must use cell phones for constant communication 
if he ventures too far from home.  She also related that the 
veteran does not shower unless continually reminded, and he 
had no friends, he constantly paces and has constant 
nightmares, rambles on about things she could not understand, 
he never finishes what he starts, and he forgot what he had 
read while trying to assemble something.

The Board notes a November 2004 letter from the RO which 
informed the veteran that records had been requested from Dr. 
B, but there had been no response.

The Board finds that the evidence of record shows that, for 
the period beginning on December 2, 2004, the date of the 
examination, to date, the veteran more nearly approximated a 
50 percent evaluation for his PTSD.  38 C.F.R. § 4.7.  The 
Board finds that a higher, 70 percent, evaluation was, and 
is, not more nearly approximated, as the evidence does not 
show the veteran's symptomatology to have manifested the 
criteria for a 70 percent evaluation.  His GAF of 40 is 
reflective of major impairment in several areas.  See DSM-IV, 
p. 47.  Nonetheless, the examination report does not reflect 
that the veteran's symptoms included suicide ideation, 
intermittent illogical, obscure, or irrelevant speech, 
continuous panic or depression which affected the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, or spatial orientation.  While the 
veteran's wife related that the veteran required constant 
cell phone contact when he ventured far away from home, the 
fact is he does leave his home alone for whatever reason.  
The Board also notes that the examination report does not 
confirm any of the wife's observations as concerned the 
veteran's hygiene and panic attacks, and the examiner 
assessed the impairment of the veteran's attention and 
concentration as mild.  The Board also notes that there is no 
evidence that the veteran's ritual of sitting with his back 
to walls and preference for open doors interfere with his 
routine activities.  Further, the veteran's symptomatology 
includes difficulty in establishing and maintaining effective 
relationships, as reflective of his emotional distance.  But 
he still resides with his wife and they live in his 
daughter's home.  Further, while the veteran related that his 
pre-diagnosed PTSD symptoms retarded his ability to advance 
on his job, he was employed until his other health problems 
led to his retirement.  Thus, the Board finds that the 
evidence preponderates against a 70 percent evaluation, and 
that a 50 percent evaluation adequately compensates him for 
his PTSD symptomatology.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an effective date earlier than March 20, 2000, 
for a grant of service connection for PTSD is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD for the period prior to December 2, 2004, is denied.

Entitlement to an initial rating not to exceed 50 percent for 
PTSD, for the period beginning on December 2, 2004, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


